Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made by and between Neos
Therapeutics, Inc., a Delaware corporation (the “Company”), and John M.
Limongelli  (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company commencing on or before March 18, 2019 on the
terms contained herein.  This Agreement will be effective on the date when the
Executive’s employment with the Company commences (the “Effective Date”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term.  The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the
“Term”).  The Executive’s employment with the Company will be “at will,” meaning
that the Executive’s employment may be terminated by the Company or the
Executive at any time and for any reason, subject to the terms of this
Agreement.

(b) Position and Duties.  During the Term, the Executive shall serve as Senior
Vice President, General Counsel and Corporate Secretary of the
Company.  Executive shall render such business and professional services in the
performance of Executive’s duties, consistent with Executive’s position within
the Company, as will reasonably assigned to Executive by the Company’s President
and Chief Executive Officer, to whom Executive shall report.  The Executive
shall devote his full working time and efforts to the business and affairs of
the Company.  Notwithstanding the foregoing, (i) the Executive may serve on
other boards of directors; provided such services and activities are disclosed
to and approved by the Board and do not interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement and (ii)
the Executive may engage in religious, charitable, or other community
activities, provided that such activities do not interfere with the Executive’s
performance of his duties to the Company as provided for herein.

(c) Location.  During the Term, the Executive’s principal place of employment
shall be the Company’s office in Blue Bell, Pennsylvania, but the Executive
shall regularly travel to the Company’s office in Dallas, Texas and elsewhere in
connection with Company business.

(d) Conditions.  The Executive’s employment is contingent upon (i) the
satisfactory completion of a background check; (ii) the satisfactory completion
of reference checks; and (iii) the Executive’s execution of this Agreement and
the Confidential Information and Intellectual Property Agreement between the
Company and the Executive (the “Confidentiality Agreement”).  If the foregoing
conditions are not satisfied, this Agreement, including the Company’s
obligations herein, shall become immediately null and void.  The 






Executive represents that he has no contractual commitments or other legal
obligations that would or may prohibit him from performing his duties for the
Company on the Effective Date

2. Compensation and Related Matters.

(a) Base Salary.  During the Term, the Executive’s initial annual base salary
shall be $325,000, less applicable deductions and tax withholdings.  The
Executive’s base salary shall be reviewed annually by the Board or the
Compensation Committee of the Board (the “Compensation Committee”).  The base
salary in effect at any given time is referred to herein as “Base Salary.”  The
Base Salary shall be payable in a manner that is consistent with the Company’s
usual payroll practices for senior executives.

(b) Incentive Compensation.  During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time.  The Executive’s initial target annual
incentive compensation shall be 35 percent of his Base Salary.  Except as
otherwise provided herein, to earn incentive compensation, the Executive must be
employed by the Company on the day such incentive compensation is paid.

(c) Initial Equity Award.  Subject to approval by the Board or the Compensation
Committee, the Executive shall be granted an option to purchase 150,000 shares
of Common Stock of the Company (the “Option”) pursuant to the Company’s equity
incentive plan. The Option shall have an exercise price equal to the fair market
value of the Common Stock on the date of grant and shall vest in equal annual
installments over four years from the Effective Date; provided the Executive
continues his employment through the applicable vesting date.  Additional equity
award grants will be considered by the Board or the Compensation Committee on an
annual basis.

(d) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(e) Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans
and perquisite arrangements in effect from time to time that are made available
to senior executives of the Company generally, subject to the terms of such
plans and arrangements.

(f) Vacations.  During the Term, the Executive shall be entitled to accrue up to
23 paid vacation days in each calendar year, which shall be accrued ratably
pursuant to the Company’s vacation policy.  The Executive shall also be entitled
to all paid holidays given by the Company to its executives including but not
limited to holidays set forth in the Company’s policy manual.

(g) Sick Time.  During the Term, the Executive shall be entitled to up to six
paid sick days in each calendar year.



2




3. Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death.  The Executive’s employment hereunder shall terminate upon his death.

(b) Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean any of the following:  (i) the Executive’s material breach of any agreement
with the Company, including the Confidentiality Agreement, the provisions of
Section 7 of this Agreement, the Code of Conduct or any other material policy;
(ii) the Executive’s commission and conviction of a felony or any other crime
involving dishonesty, breach of trust, moral turpitude, or physical harm to any
person (including the Company or any of its employees); (iii) the Executive’s
act of fraud or misrepresentation in connection with the Executive’s duties or
otherwise in connection with the business of the Company; (iv) the Executive’s
material breach in the performance of duties under this Agreement, including
insubordination or failure to implement or follow a lawful policy or directive
of the Company, provided that if such failure is curable, it is not cured within
20 days following written notice thereof from the Board; (v) the Executive’s
commission of an act, or omission, of gross negligence or willful misconduct in
the performance of the Executive’s duties that may, in the reasonable
determination of the Board, result in injury to the Company; or (vi) the
Executive’s misrepresentation to the Company of a fact or circumstance relevant
to the Company’s decision to offer employment to the Executive, including but
not limited to any misrepresentation in any interview or discussion with any
Company employee or Board member.

(d) Termination by the Company without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a

3




termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any of the following: (i) the Company
materially breaches any term of this Agreement, and such breach causes or is
likely to cause material harm to the Executive; (ii) there is a change in the
Executive’s responsibilities that represents a material and adverse change in
the Executive’s overall responsibilities; (iii) the Executive’s Base Salary is
substantially reduced, diminished, deferred or intentionally not paid for any
reason; or (iv) the Executive’s principal place of employment is relocated by
the Company more than 50  miles from the Company’s Blue Bell, Pennsylvania
office, though it is understood and agreed that the Executive shall be required
to travel in connection with Company business, including to the Company’s office
in Dallas, Texas, and none of such travel shall constitute or give rise to “Good
Reason”.  The Executive’s voluntary termination shall be deemed to have occurred
for Good Reason for purposes of this Agreement only if (x) the Executive
provides written notice to the Company within 30 days after the Executive
becomes aware of circumstances giving rise to Good Reason, (y) the Company fails
to correct the circumstances giving rise to Good Reason within 30 days following
the receipt of such notice (the “Cure Period”) and (z) the Executive resigns
within 30 days following the end of the Cure Period.  If the Company cures the
Good Reason condition during the Cure Period, Good Reason shall be deemed not to
have occurred.

(f) Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given unless another date is specified by the Company; (iv) if
the Executive’s employment is terminated by the Executive under Section 3(e)
other than for Good Reason, 30 days after the date on which a Notice of
Termination is given; and (v) if the Executive’s employment is terminated by the
Executive under Section 3(e) for Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period.  Notwithstanding the
foregoing, in the event that the Executive gives a Notice of Termination to the
Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.

4. Compensation Upon Termination.

(a) Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his

4




authorized representative or estate) (i) any Base Salary earned through the Date
of Termination but not yet paid; (ii) unpaid expense reimbursements (subject to,
and in accordance with, Section 2(e) of this Agreement); and (iii) unused
vacation that accrued through the Date of Termination (collectively, the
“Accrued Benefit”). The Accrued Benefit shall be paid on or before the time
required by law but in no event more than 30 days after the Executive’s Date of
Termination.  In addition, the Executive shall be entitled to any vested
benefits the Executive has under any employee benefit plan of the Company
through the Date of Termination, which vested benefits shall be paid and/or
provided in accordance with the terms of such employee benefit plans.

(b) Termination by the Company without Cause or by the Executive for Good Reason
Outside of a CIC Period.  During the Term, if the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d), or the
Executive terminates his employment for Good Reason as provided in Section 3(e),
in either case, outside of a CIC Period (defined below), then the Company shall
pay the Executive his Accrued Benefit.  In addition, subject to the Executive
signing, not revoking, and complying with a Separation Agreement and Release
(defined below) and the Separation Agreement and Release becoming fully
effective, all within the time frame set forth in the Separation Agreement and
Release:

(i) the Company shall pay to the Executive an amount equal to his Base Salary
then in effect (collectively, the “Non-CIC Severance Amount”); and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay the monthly employer COBRA premium for
the same level of group health coverage as in effect for the Executive on the
Date of Termination until the earliest of the following: (i) the twelve-month
anniversary of the Date of Termination; (ii) the Executive’s eligibility for
group health coverage through other employment; or (iii) the end of the
Executive’s eligibility under COBRA for continuation coverage for health
care.  Notwithstanding the foregoing, if the Company determines at any time that
its payments pursuant to this paragraph may be taxable income to the Executive,
it may convert such payments to payroll payments directly to the Executive on
the Company’s regular payroll dates, which shall be subject to tax-related
deductions and withholdings.

The amount payable under Section 4(b)(i) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over twelve
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Non-CIC Severance Amount shall begin to be paid in the
second calendar year by the last day of such 60-day period; provided, further,
that the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the Date of Termination.  Each
payment pursuant to Section 4(b)(i) is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b)(2).

Finally, notwithstanding the foregoing, if the Executive breaches any of the
provisions of the Confidentiality Agreement or Section 7 of this Agreement, all
benefits under Sections 4(b)(i) and (ii) shall immediately cease.



5




(c) Termination by the Company without Cause or by the Executive for Good Reason
During a CIC Period.  The provisions of this Section 4(c) set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company.  These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event.  When this Section 4(c) applies (as described in the next
paragraph), its provisions shall apply in lieu of, and expressly supersede, the
provisions of Section 4(b).

During the Term, if the Executive’s employment is terminated by the Company
without Cause as provided in Section 3(d), or the Executive terminates his
employment for Good Reason as provided in Section 3(e), in either case, during a
CIC Period, then the Company shall pay the Executive his Accrued Benefit.  In
addition, subject to the Executive signing, not revoking, and complying with a
Separation Agreement and Release and the Separation Agreement and Release
becoming fully effective, all within the time frame set forth in the Separation
Agreement and Release:

(i) the Company shall pay to the Executive a lump sum in cash in an amount equal
to 12 months of his Base Salary then in effect plus one times his target Annual
Performance Bonus then in effect (collectively, the “CIC Severance Amount”);

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay the monthly employer COBRA premium for
the same level of group health coverage as in effect for the Executive on the
Date of Termination until the earliest of the following: (i) the 12 month
anniversary of the Date of Termination; (ii) the Executive’s eligibility for
group health coverage through other employment; or (iii) the end of the
Executive’s eligibility under COBRA for continuation coverage for health
care.  Notwithstanding the foregoing, if the Company determines at any time that
its payments pursuant to this paragraph may be taxable income to the Executive,
it may convert such payments to payroll payments directly to the Executive on
the Company’s regular payroll dates, which shall be subject to tax-related
deductions and withholdings; and

(iii) notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, on the later of (a) the Date of
Termination, or (b) the Effective Date of the Separation Agreement and Release:

(A) if the Date of Termination occurs within the six month period immediately
following the Effective Date of this Agreement (the “Initial Period”) 50% of any
time-based stock options and other time-based stock-based awards held by the
Executive that are unvested as of the Date of Termination shall immediately vest
and all other be exercisable and any other stock-based awards held by the
Executive shall lapse and be of no further effect; or

(B)  if the Date of Termination occurs after the Initial Period, 100% of any
time-based stock options and other time-based stock-based awards

6




held by the Executive that are unvested as of the Date of Termination shall
immediately vest and become exercisable and any other stock-based awards held by
the Executive shall lapse and be of no further effect.

(iv) Any termination or forfeiture of the unvested portion of such equity grants
that would otherwise occur on the Date of Termination in the absence of this
Agreement will be delayed until the Effective Date of the Separation Agreement
and Release and will only occur if the vesting pursuant to this subsection does
not occur due to the absence of the Separation Agreement and Release becoming
fully effective.

The CIC Severance Amount shall be paid within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the CIC Severance Amount shall be paid
in the second calendar year by the last day of such 60-day period.

Finally, notwithstanding the foregoing, if the Executive breaches any of the
provisions of the Confidentiality Agreement or Section 7 of this Agreement, all
benefits under Sections 4(c)(i), (ii), and (iii) shall immediately cease.

(d) Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Change in Control” shall mean the consummation of any of the following:

(A) A sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity; or

(B) A merger, reorganization or consolidation in which the outstanding shares of
common stock of the Company are converted into or exchanged for shares of the
successor entity and the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the surviving entity immediately upon the completion
of such transaction; or

(C) The sale of all or a majority of the common stock of the Company to an
unrelated person or entity; or

(D) Any other transaction in which the holders of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the surviving entity in the
transaction immediately upon the completion of such transaction.

(ii) “CIC Period” shall mean the period beginning immediately upon the first
event constituting a Change in Control and ending 12 months immediately after
such first event constituting a Change in Control.



7




(iii) “Separation Agreement and Release” shall mean a separation agreement
containing, among other provisions, a general release of claims in favor of the
Company and related persons and entities, confidentiality, return of property
and non-disparagement, in a form and manner satisfactory to the Company.

(e) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(i) For purposes of this Section 4(e)(ii), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(i) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 4(e)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any

8




determination by the Accounting Firm shall be binding upon the Company and the
Executive.

5. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent (20%)
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A

9




of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

6. Intellectual Property.  The Executive acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, patent applications, copyrightable work
and mask work (whether or not including any confidential information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable) which relate
to the Company’s or any of its affiliates’ actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Executive (whether alone or jointly with
others) while employed by the Company and its affiliates, whether before or
after the date of this Agreement (collectively referred to as “Work Product”),
are the property of the Company or such affiliated companies.  The Executive
shall promptly disclose such Work Product to the Board and, at the Company’s
expense, perform all actions reasonably requested by the Board (whether during
or after the period of employment) to establish and confirm such ownership
(including, without limitation, executing and delivering assignments, consents,
powers of attorney and other instruments).  The Executive acknowledges that all
Work Product shall be deemed to constitute “works made for hire” under the U.S.
Copyright Act of 1976, as amended.

7. Confidential Information, Noncompetition and Cooperation.  As a material
condition of the Executive’s employment, the Executive shall be bound by the
terms of the Confidentiality Agreement, the terms of which are incorporated
herein.

(a) The Executive agrees that all property (including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by the Executive incident to the Executive’s employment belongs to the Company
and all Company property shall be promptly returned to the Company upon
termination of the Executive’s employment for any reason, or earlier if
requested by the Company.

(b) Upon termination of the Executive’s employment for any reason, the Executive
shall be deemed to have resigned from any and all offices and directorships then
held with the Company and its affiliates.  Following any termination of
employment, the Executive shall reasonably cooperate with the Company (i) in the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees, and (ii) in the defense of any action brought by any
third party against the Company that relates to the Executive’s employment by
the Company; provided, that in each case the Company shall reimburse the
Executive for any reasonable and documented out-of-pocket fees and expenses
incurred by the Executive in connection with such cooperation.



10




(c) The Executive acknowledges that in the course of the Executive’s employment
with the Company, the Executive will become familiar with the Company’s and its
affiliates’ trade secrets and with other confidential and proprietary
information and that the Executive’s services will be of special, unique and
extraordinary value to the Company and its affiliates.  Therefore, the Executive
agrees that the Executive shall not, anywhere in the world, both during the Term
and for a period of one (1) year thereafter regardless of the reason for the
ending of the employment relationship, directly or indirectly, either for
himself or for any other person or entity or otherwise:

(i) participate in any business or enterprise (including, without limitation,
any division, group or franchise of a larger organization), engaged in the
business of developing or commercializing controlled release, ion exchange
resin-based pharmaceutical products, or any other business in which the
Executive may be required to employ, reveal or otherwise utilize  trade secrets
of the Company and its affiliates (with it being understood that the term
“participate in” shall include, without limitation, having any direct or
indirect interest in any person or entity, whether as a sole proprietor, owner,
stockholder, partner, joint venturer, creditor or otherwise, or rendering any
direct or indirect service or assistance to any person or entity -whether as a
director, officer, manager, supervisor, employee, agent, consultant, advisor or
otherwise); provided that, nothing herein shall prohibit the Executive from
being a passive owner of not more than two percent (2%) of the outstanding stock
of any class of an entity which is publicly traded so long as the Executive has
no active participation in the business of such corporation;

(ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any of its subsidiaries to cease doing
business with the Company or any such subsidiary or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company and any such subsidiary; or

(iii) induce or attempt to induce any employee of the Company or its affiliates
to leave the employ of the Company or any such affiliated company, or in any way
interfere with the relationship between the Company and any of its affiliates
and any employee thereof, or hire or otherwise engage any person who was an
employee of the Company or any of its affiliated companies within one year
before any such hiring would take place.

(d) Nothing in this Agreement shall be interpreted or applied to prohibit the
Executive from making any good faith report to any governmental agency or other
governmental entity (a “Government Agency”) concerning any act or omission that
the Executive reasonably believes constitutes a possible violation of federal or
state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation.  In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company.  In addition, for the
avoidance of doubt, pursuant to the federal Defend Trade Secrets Act of 2016,
the Executive

11




shall not be held criminally or civilly liable under any federal or state trade
secret law or under this Agreement or the Confidentiality Agreement for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(e) If, at the time of enforcement of this Section 7, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by
law.   Because the Executive’s services are unique and because the Executive has
access to confidential and proprietary information of the Company and its
business, the parties hereto agree that money damages would not be an adequate
remedy for any breach of Section 7 of this Agreement.  Therefore, in the event
of a breach or threatened breach of Section 7 of this Agreement, the Company or
its successors or assigns may, in addition to other rights and remedies existing
in their favor and notwithstanding anything herein to the contrary, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other equitable relief in order to enforce or prevent any violations of, the
provisions hereof (without posting a bond or other security).

(f) The Executive acknowledges that the provisions of this Section 7 are in
consideration of the Executive’s employment with the Company and additional good
and valuable consideration as set forth in this Agreement.   The Executive
agrees and acknowledges that the restrictions contained in Section 7 do not
preclude the Executive from earning a livelihood, nor do they unreasonably
impose limitations on the Executive’s ability to earn a living.  The Executive
acknowledges (i) that the business of the Company and its affiliates will be
conducted throughout the world, (ii) notwithstanding the state of formation or
principal office of the Company and its affiliates, or any of their respective
executives or employees (including the Executive), it is expected that the
Company will have business activities and have valuable business relationships
within its industry throughout the world, and (iii) as part of the Executive’s
responsibilities, the Executive may be traveling throughout the world in
furtherance of the Company’s and its affiliates’ business and its
relationships.  The Executive acknowledges that the potential harm to the
Company of the non-enforcement of Section 7 outweighs any potential harm to the
Executive of its enforcement by injunction or otherwise.  The Executive
acknowledges that the Executive has carefully read this Agreement and has given
careful consideration to the restraints imposed upon the Executive by this
Agreement and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company and
its subsidiaries now existing or to be developed in the future.  The Executive
acknowledges that each and every restraint imposed by this Agreement is
reasonable with respect to scope, duration, and geographical area.

8. Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent

12




permitted by law, be settled by arbitration in any forum and form agreed upon by
the parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Pennsylvania in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators.  In the
event that any person or entity other than the Executive or the Company may be a
party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate including pursuant to Section 7; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.

9. Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with, or to enforce, Section 7 or Section 8 of this Agreement, the
parties hereby consent to the jurisdiction of the Court of Common Pleas for
Montgomery County, Pennsylvania and the United States District Court for the
Eastern District of Pennsylvania.  Accordingly, with respect to any such court
action, the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

10. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter; provided that the
Confidentiality Agreement is incorporated by reference into this Agreement;
provided further, the Option and any other equity grants shall be governed by
the terms and conditions of the Company’s equity plan(s), as may be amended, and
any associated grant agreements (collectively the “Equity Documents”).

11. Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion

13




and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

14. Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law.  This is a Pennsylvania contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of Pennsylvania,
without giving effect to conflict of laws principles.  With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Third Circuit.

19. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21. Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

[Signature page follows.]

 

 



14



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

 

 

 

Neos Therapeutics, Inc.

 

 

 

 

 

 

 

By:

/s/ Gerald W. McLaughlin

 

Name: 

Gerald W. McLaughlin

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

Executive

 

 

 

 

/s/ John M. Limongelli

 

John M. Limongelli

 

 

